Citation Nr: 0416180	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disability, to 
include lumbar disc disease.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.  The information of record reveals that the veteran 
served with the State of Maine Army National Guard from 
November 1978 to July 1981, and reflects that the veteran 
performed active duty for training during the period from 
January 1982 to April 1983.

As a procedural matter, the Board of Veterans' Appeals 
(Board) observes that in a May 1999 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, denied the veteran's original claim of 
entitlement to service connection for residuals of a back 
injury.  The veteran did not initiate an appeal of the May 
1999 rating decision, and; as such that decision became final 
when the one-year appeal expired in June 2000.  38 U.S.C.A. 
§ 7105(b)(1), (c ) (West 1991 & 2002).  Notably, however, in 
light of the fact that the RO denied the veteran's back claim 
as "not well-grounded," the RO properly construed the 
veteran's October 2000 statement as a request for re-
adjudication of that same claim in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5107, Historical and Statutory Notes, Effective 
Dates and Applicability Provisions (West Supp. 2001) 
(providing for the re-adjudication of claims that were denied 
as "not well-grounded," and became final during the period 
beginning on July 14, 1999, and ending on November 9, 2000).  
Hence, the RO appropriately re-adjudicated the veteran's back 
claim as if the previous denial of that claim had not been 
made.  Id.  Therefore, the issue is to be phrased as listed 
on the cover page of this decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which denied the veteran's claims of 
entitlement to service connection for a back disability, to 
include lumbar disc disease.  The veteran perfected a timely 
appeal of this determination to the Board.

In December 2003, the veteran, accompanied by his 
representative, testified at a videoconference hearing 
conducted before the undersigned Veteran's Law Judge 
(formerly known as a member of the Board).

To the extent that this appeal is remanded, it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Under 38 U.S.C.A. § 5103A, VA must undertake reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  While the RO did obtain 
VA and private medical records and scheduled the veteran for 
VA examinations which have been conducted, the Board notes 
that during the December 2003 video conference hearing, the 
veteran testified to the effect that he received treatment 
for his back condition immediately after his discharge 
service by Dr. Randy Peck of New Britain, Connecticut, and by 
Dr. Marc Chasse of Fort Kent, Maine.

The Board notes that in regard to any outstanding records 
relevant to the back claim, the veteran's claims file 
contains certain records of Dr. Chasse dated from 1993, but 
no records from either physician dated in 1965 and 1966, as 
indicated by the veteran's testimony, have been requested.  
In addition, a review of the records also indicates that the 
veteran has been receiving ongoing treatment at the Togus, 
Maine, VA Medical Center.  However, no records from this 
facility dated subsequent to December 2002 have been 
requested.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As a 
request for these records by the RO may be fruitful in either 
obtaining the records or securing information that such 
putative do not exist, a remand is warranted.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2003).

The Board further notes that a review of record discloses 
that the veteran sustained an injury to his back during 
service in 1964.  Other post-service medical records reflect 
that the veteran sustained a number of work-related back 
injuries in October 1972 (diagnosed as acute lumbosacral 
strain and possible L4 - L5 disc syndrome), in 1975 (assessed 
as acute attack of back pain following a lifting injury), in 
December 1982 (diagnosed as herniated disc syndrome L3/4. and 
spondylolisthesis, L5, for which surgery was performed in 
1983), and sustaining the most recent back injuries in 
September 1992.

While the RO scheduled the veteran for VA examinations in 
April 1994, and in February 2003, a review of these reports 
does not indicate that the examiners considered all of the 
pertinent medical data as described above.  Similarly, in the 
event that putative outstanding records are obtained, it will 
be necessary that these records be considered for purposes of 
an adequate examination and medical opinion.  In light of the 
foregoing, the Board is of the opinion that the underlying 
etiological basis for any current back disorder has been 
called into question, thereby requiring further development 
as to whether the veteran's back disability is attributable 
to his period of active duty service.  38 U.S.C.A. 
§ 5103A(b)(1), (2) (West 2002).

For the reasons discussed above, this matter is REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for a back 
condition.  This request should 
specifically include the medical records 
pertaining to treatment provided by Dr. 
Randy Peck of New Britain, Connecticut, 
for the period from July 1965 to the 
present; and by Dr. Marc Chasse of Fort 
Kent, Maine, for the period from January 
1966 to December 1993; and from the 
Togus, Maine VA Medical Center, for the 
period from December 2002 to the present.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  After obtaining and associating with 
the claims folder all available records 
received pursuant to paragraphs number 1, 
the RO should schedule the veteran for a 
VA examination by a physician with 
appropriate expertise to determine the 
etiology of any presently existing back 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner for this study.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  In addition, based 
upon the examination results, review of 
the veteran's pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should provide 
the following opinion:  

With respect to each currently 
present back disorder, as to whether 
it is at least as likely as not that 
the disorder originated in service 
or is otherwise etiologically 
related to any incident of service, 
to include the 1964 back injury.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  Thereafter, the RO should again 
review the claim of entitlement to 
service connection for back disability, 
to include lumbar disc disease, in light 
of the pertinent evidence and legal 
authority.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should furnish the 
veteran and his representative, if any, a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



